863 A.2d 699 (2004)
272 Conn. 905
STATE of Connecticut
v.
Leo F. RITROVATO.
Supreme Court of Connecticut.
Decided December 8, 2004.
G. Douglas Nash, special public defender, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 85 Conn.App. 575, 858 A.2d 296 (2004), is granted, limited to the following issues:
"Did the Appellate Court properly conclude that: (1) the trial court did not improperly preclude the defendant's evidence regarding the victim's prior sexual conduct; and (2) the prosecutorial misconduct did not violate the defendant's right to a fair trial?"
NORCOTT and KATZ, Js., did not participate in the consideration or decision of this petition.
The Supreme Court docket number is SC 17323.